DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 6-9, 12-21, 25-26, and 29-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-2, 6-7, 21, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Document D1 CATT: "Prioritization rules for CG&DG and CG&CG collisions", 3GPP DRAFT; R2-1903143-PRIORITIZATION RULES FOR CG&DG AND CG&CG COLLISIONS, 3RD GENERATION PARTNERSHIP PROJECT (3GPP), MOBILE COMPETENCE CENTRE ; 650, ROUTE DES LUCIOLES ; F-06921 SOPHIA-ANTIPOLIS CED, vol. RAN WG2, no. Xi'an, China; 20190408 - 20190412 6 April 2019 (2019-04-06), XP051700497, Retrieved from the Internet: URL:http:/Awww.3gpp.org/ftp/Meetings%5F3GPP%SES YNC/RAN2/Docs/ R2%2D1903143%2Ezip [retrieved on 2019-04-06]) in view of Yu et al. (US 11,051,322 B2 – PCT/CN2017/115663, filed on Dec. 12, 2017).
	Regarding claim 1, Document D1 discloses a method of wireless communication performed by a user equipment (UE), comprising: transmitting, to a base station, an indication, generated by a physical layer of the UE that the preempted PDU is preempted (figure 1, pages 3-4, section 2.3: The UE sends indication to the network when overriding happens. For example, one MAC CE can be assembled into the overriding MAC PDU to indicate that CG has been pre-empted); and receiving scheduling information for a transmission of the preempted PDU (see figure 1, pages 3-4, section 2.3: When the network receives the MAC CE, it will send a retransmission grant to the UE). D1 is silent to mention determining that handling of a protocol data unit (PDU) by the UE is preempted, wherein the indication is a physical layer signal that indicates that the preempted PDU is preempted and is provided as a part of a shared channel or a control channel. Yu et al. teach determining that handling of a protocol data unit (PDU) by the UE is preempted (see abstract), wherein the indication is a physical layer signal that indicates that the preempted PDU is preempted and is provided as a part of a shared channel or a control 
Regarding claim 21, Document D1 teaches a method of wireless communication performed by a base station, comprising: receiving an indication, generated by a physical layer of a user equipment (UE), that handling of a protocol data unit (PDU) by the UE is preempted (figure 1, pages 3-4, section 2.3: The UE sends indication to the network when overriding happens. For example, one MAC CE can be assembled into the overriding MAC PDU to indicate that CG has been pre-empted); and transmitting scheduling information for a transmission of the preempted PDU (see figure 1, pages 3-4, section 2.3: When the network receives the MAC CE, it will send a retransmission grant to the UE).Document D1 does not mention wherein the indication is a physical layer signal that indicates that the preempted PDU is preempted and is received as a part of a shared channel or a control channel. Yu et al. teach determining that handling of a protocol data unit (PDU) by the UE is preempted (see abstract), wherein the indication is a physical layer signal that indicates that the preempted PDU is preempted and is received as a part of a shared channel or a control channel (see abstract).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective the filling date of claimed invention (AIA ) to modify the above teaching of Yu et al. to the method of Document D1 in order to satisfy a low latency requirement of URLLC service data in a 5G technology.
	Regarding claim 2, Yu et al. teach and show wherein the indication is generated based at least in part on signaling received by the physical layer of the UE from a media access control (MAC) layer of the UE (see abstract).

Regarding claim 7, Yu et al. teach and show wherein the preempted PDU is one of a plurality of preempted PDUs, and wherein transmitting the indication further comprises transmitting a plurality of indications corresponding to the plurality of preempted PDUs (see abstract and figs. 4-6).
Regarding claim 37, Yu et al. teach and show wherein the preempted PDU is one of a plurality of preempted PDUs, and wherein the indication identifies the plurality of preempted PDUs (see abstract and figs. 4-6).

Claims 31-36 are rejected under 35 U.S.C. 103 as being unpatentable over Document D1 in view of Yu et al. and further in view of Loehr et al. (US 2020/0146045 Al — Provisional application No. 62/753,824, filed on Oct. 31, 2018).
Regarding claim 31, Document D1 does not mention receiving a hybrid automatic repeat request (HARQ) retransmission of the preempted PDU. Loehr et al. teach receiving a hybrid automatic repeat request (HARQ) retransmission of the preempted PDU (see pars. 0057-0065: the MAC entity of the UE, processes and acts according to the second (later) received DCI scheduling PUSCH resources for high urgency/priority/reliability traffic, which is also referred to as the "preempting grant" or "preempting DCI." For cases when the first received DCI, which is referred to as "preempted grant," is scheduling PUSCH resources for a retransmission, i.e., where the NDI is not toggled, the UE may also further execute/process the first received DCI in parallel. To be more specific, the MAC entity identifies the HARQ process associated with the 
Regarding claim 32, Document D1 does not mention wherein the shared channel is a physical uplink shared channel (PUSCH), and wherein the physical layer signal is provided to the base station as part of the PUSCH. Loehr et al. teach wherein the shared channel is a physical uplink shared channel (PUSCH), and wherein the physical layer signal is provided to the base station as part of the PUSCH (see pars. 0057-0065: [0061] FIG. 3 depicts a timing diagram for a UL preemption scenario 300, according to embodiments of the disclosure. The UL preemption scenario 300 may be implemented at a UE, such as the remote unit 105 and/or the UE 205. At time `t1`, the UE receives an allocation of uplink resources (e.g., PUSCH resources) via PDCCH. In the embodiment of FIG. 3, it is assumed that the scheduled resources are for normal priority data and are associated with an initial transmission for a first HARQ process (HARQ#1). Here, the allocation of uplink resources may be a dynamic grant received via DCI. As depicted, the allocated uplink resources (PUSCH resources) begin at time `t2`. Accordingly, the UE sends data for HARQ#1 in the PUSCH transmission that begins at time `t2.` ). Therefore, it would have been obvious to one of ordinary skill in the art before the effective the filling date of claimed 
Regarding claim 33, Document D1 does not mention wherein the control channel is a physical uplink control channel (PUCCH), and wherein the physical layer signal is provided to the base station as part of the PUCCH. Loehr et al. teach wherein the control channel is a physical uplink control channel (PUCCH), and wherein the physical layer signal is provided to the base station as part of the PUCCH (see par. 0091: In order to enable efficient scheduling of uplink transmissions by having a closer match of uplink transmission parameters (including numerology, PUSCH transmission duration, MCS, etc.) for the PUSCH transmission to logical channel (LCH) requirements, an NR system may support an early indication to the gNB of the type of traffic on the logical channel(s) triggering the SR, through the use of multiple, single-bit SR configurations. An SR configuration may consist of a set of PUCCH resources). Therefore, it would have been obvious to one of ordinary skill in the art before the effective the filling date of claimed invention (AIA ) to modify the above teaching of Loehr et al. to the method of Document D1 in order for the UE may reduce wasted resources and unnecessary padding.
Regarding claim 34, Document D1 does not mention transmitting, based at least in part on the indication, a hybrid automatic repeat request (HARQ) retransmission of the preempted PDU. Loehr et al. teach transmitting, based at least in part on the indication, a hybrid automatic repeat request (HARQ) retransmission of the preempted PDU (see pars. 0057-0065: the MAC entity of the UE, processes and acts according to the second (later) received DCI scheduling PUSCH resources for high urgency/priority/reliability traffic, which is also referred to as the "preempting grant" or "preempting DCI." For cases when the first received DCI, which is referred to as "preempted grant," is scheduling PUSCH resources for a retransmission, i.e., where 
Regarding claim 35, Document D1 does not mention wherein the shared channel is a physical uplink shared channel (PUSCH), and wherein the physical layer signal is received as part of the PUSCH. Loehr et al. teach wherein the shared channel is a physical uplink shared channel (PUSCH), and wherein the physical layer signal is received as part of the PUSCH (see pars. 0057-0065: [0061] FIG. 3 depicts a timing diagram for a UL preemption scenario 300, according to embodiments of the disclosure. The UL preemption scenario 300 may be implemented at a UE, such as the remote unit 105 and/or the UE 205. At time `t1`, the UE receives an allocation of uplink resources (e.g., PUSCH resources) via PDCCH. In the embodiment of FIG. 3, it is assumed that the scheduled resources are for normal priority data and are associated with an initial transmission for a first HARQ process (HARQ#1). Here, the allocation of uplink resources may be a dynamic grant received via DCI. As depicted, the allocated uplink resources (PUSCH resources) begin at time `t2`. Accordingly, the UE sends data 
Regarding claim 36, Document D1 does not mention wherein the control channel is a physical uplink control channel (PUCCH), and wherein the physical layer signal is received as part of the PUCCH. Loehr et al. teach wherein the control channel is a physical uplink control channel (PUCCH), and wherein the physical layer signal is received as part of the PUCCH (see par. 0091: In order to enable efficient scheduling of uplink transmissions by having a closer match of uplink transmission parameters (including numerology, PUSCH transmission duration, MCS, etc.) for the PUSCH transmission to logical channel (LCH) requirements, an NR system may support an early indication to the gNB of the type of traffic on the logical channel(s) triggering the SR, through the use of multiple, single-bit SR configurations. An SR configuration may consist of a set of PUCCH resources). Therefore, it would have been obvious to one of ordinary skill in the art before the effective the filling date of claimed invention (AIA ) to modify the above teaching of Loehr et al. to the method of Document D1 in order for the UE may reduce wasted resources and unnecessary padding.


Allowable Subject Matter
Claims 8-9, 12-20, 25-26, 29-30, and 38-40 are allowed.
Regarding claim 8, the prior art of record teaches determining that handling of a protocol data unit (PDU) by the UE is preempted, wherein the PDU is a preempted PDU; transmitting an 
Claims 9 and 12-20 depend on claim 8. Therefore, they are allowable.
Regarding claim 25, the prior art of record teaches receiving an indication, generated by a medium access control (MAC) layer of a user equipment (UE), that handling of a protocol data unit (PDU) by the UE is preempted, wherein the PDU is a preempted PDU; and transmitting scheduling information for a transmission of the preempted PDU. However, the prior art of record does not mention wherein the indication is received in a PDU that is transmitted after the preempted PDU, and wherein the PDU that is transmitted after the preempted PDU is different from a PDU that preempts the preempted PDU, as specified in claim 25. Therefore, it is allowable.
Claims 26, 29-30, and 38-40 depend on claim 8. Therefore, they are allowable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Q NGUYEN whose telephone number is (571)272-7844. The examiner can normally be reached Monday-Friday 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/DAVID Q NGUYEN/            Primary Examiner, Art Unit 2643